Case 2:19-cv-13442-VAR-EAS ECF No. 84, PageID.1449 Filed 03/31/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

PAULA BAILEY, KRYSTAL
CLARK and HOPE ZENTZ,
on behalf of themselves
and others similarly situated,

                    Plaintiffs,

                                          Case No. 19-13442
v.                                        District Judge Victoria A. Roberts

MICHIGAN DEPARTMENT OF
CORRECTIONS, HEIDI WASHINGTON,
SHAWN BREWER, RUSSELL MARLAN,
KENNETH MCKEE, LLOYD RAPELJE,
LIA GULICK, DAVID JOHNSON, KARRI
OSTERHOUT, JOSEPH TREPPA, DAN
CARTER, RICHARD BULLARD and
TONI MOORE, in their official and
individual capacities,

              Defendants.
_______________________________/

    ORDER: [1] GRANTING PLAINTIFFS’ MOTION FOR ORDER
    GRANTING LEAVE TO REOPEN CASE TO FILE AMENDED
 COMPLAINT [ECF No. 77] and [2] DENYING DEFENDANTS’ MOTION
                   TO STRIKE [ECF No. 78]

     I.     INTRODUCTION

          Paula Bailey (“Bailey”), Krystal Clark (“Clark”), and Hope Zentz

(“Zentz”) are inmates at the Women’s Huron Valley Correctional Facility

(“WHV”). They filed this civil rights action under 42 U.S.C. § 1983.

                                      1
Case 2:19-cv-13442-VAR-EAS ECF No. 84, PageID.1450 Filed 03/31/21 Page 2 of 7




      Plaintiffs challenge what they describe as inhumane, dangerous, and

unconstitutional conditions endured by women incarcerated at WHV. They

allege that Defendants failed to remove or remedy mold in the facility.

Plaintiffs say this mold exposure has taken a significant toll on them, both

physically and mentally.

      In May 2020, the Michigan Department of Corrections (“MDOC”) and

its employees (“MDOC Employee Defendants”) filed a motion to dismiss.

[ECF No. 54]. On September 4, 2020, the Court granted the motion. [ECF

No. 71]. The Court found that the MDOC had Eleventh Amendment immunity

from suit and dismissed it with prejudice. However, the Court dismissed

Plaintiffs’ complaint without prejudice against the MDOC Employee

Defendants because it failed “to tie any specific MDOC Employee Defendant

to any specific failing or shortcoming outlined in the amended complaint.”

The Court permitted Plaintiffs to seek leave to reopen the case and file an

amended complaint that “set forth counts and allegations that are specific

and which put each Defendant on notice concerning the misconduct alleged

against that Defendant, and that demonstrates Plaintiffs’ entitlement to relief

against that Defendant.”

      On September 25, 2020, Plaintiffs filed an amendment complaint

without first seeking leave to reopen the case and file the complaint. [ECF.
                                      2
Case 2:19-cv-13442-VAR-EAS ECF No. 84, PageID.1451 Filed 03/31/21 Page 3 of 7




No. 73]. After defense counsel pointed out Plaintiffs’ failure to seek leave,

Plaintiffs filed a motion nunc pro tunc for leave to reopen the case and file

an amended complaint. [ECF. No. 75]. The Court struck that motion and

Plaintiffs filed a corrected motion nunc pro tunc on October 8, 2020. [ECF.

No. 77]. Plaintiffs say that they failed to seek leave before filing the

amended complaint due to an “unfortunate oversight.”

         Defendants filed a motion to strike Plaintiffs’ amended complaint.

[ECF. No. 78]. And, they oppose the nunc pro tunc request. [ECF No. 80].

   II.     DISCUSSION

           A. The Court Grants Plaintiffs’ Motion for Leave

         Plaintiffs seek leave to reopen their case and file an amended

complaint that complies with the Court’s September 4 Order. Defendants

argue that because Plaintiffs failed to seek leave before the Court’s deadline

expired, Plaintiffs must demonstrate both good cause and excusable neglect

for the Court to allow Plaintiffs to file an amended complaint. Defendants say

neither good cause nor excusable neglect is shown by Plaintiffs.

         The Court has broad discretion to manage its calendar and affairs.

Under Federal Rule of Civil Procedure 6(b), the Court may accept a late filing

if a party’s delay was the result of “excusable neglect.” In determining


                                        3
Case 2:19-cv-13442-VAR-EAS ECF No. 84, PageID.1452 Filed 03/31/21 Page 4 of 7




excusable neglect, the Court balances five factors: (1) the risk of prejudice

to the nonmoving party; (2) the length of the delay and its potential impact

on judicial proceedings; (3) the reason for the delay; (4) whether the delay

was within the reasonable control of the nonmoving party; and (5) whether

the late-filing party acted in good faith. See Nafziger v. McDermott Intern.,

Inc., 467 F.3d 514, 522 (6th Cir. 2006) (citing Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’tship, 507 U.S. 380, 395 (1993)). “Although

inadvertence, ignorance of the rules, or mistakes construing the rules do not

usually constitute ‘excusable’ neglect, it is clear that ‘excusable neglect’

under Rule 6(b) ... is not limited strictly to omissions caused by the

circumstances beyond the control of the movant.” Pioneer Inv. Servs. Co.,

507 U.S. 380, 395.

      Despite the Plaintiffs’ procedural defect, the Court accepts their

amended complaint. The Nafziger factors weigh in their factor. The Court

granted Plaintiffs permission to file such a complaint in its September 4

Order. Plaintiffs timely filed — they just failed to seek leave. There is no

evidence of bad faith on the part of the Plaintiffs. Plaintiffs’ delay had

absolutely no effect on judicial proceedings. Also, Defendants are not

prejudiced in the least. Accepting Plaintiffs’ amended complaint does not

prejudice Defendants because it will “do no harm to the [Defendants] except

                                     4
Case 2:19-cv-13442-VAR-EAS ECF No. 84, PageID.1453 Filed 03/31/21 Page 5 of 7




requir[e] [them] to prove their case.” Lacey v. Sitel Corp., 227 F.3d 290, 293

(5th Cir. 2000) (quoting Gen. Tel. Corp. v. Gen. Tel. Answering Serv., 277

F.2d 919, 921 (5th Cir. 1960)).

      In considering excusable neglect, the Supreme Court stated that

“inadvertence, ignorance of the rules, or mistakes construing the rules do not

constitute ‘excusable’ neglect.” Pioneer Inv. Serv. Co., 507 U.S. at 392. But

the Supreme Court also noted that the concept of “excusable neglect” is an

elastic one, indicating that the trial court should use the term as applied to

the specific facts of each case and should reach an equitable result. Id.

Although the delay was within the reasonable control of Plaintiffs’ counsel,

there is nothing to suggest that they acted in bad faith. The most equitable

result is for this Court to allow Plaintiffs’ amended complaint. It does so.

         B. The Court Denies Defendants’ Motion to Strike

      Defendants asks the Court to strike Plaintiffs’ amended complaint

pursuant to Federal Rule of Civil Procedure 15 because it would not survive

a 12(b)(6) motion to dismiss and would be futile. They bill their motion as a

motion to strike but improperly rely on Rule 15, which addresses amended

and supplemental pleadings. The Court evaluates motions to strike under

Fed. R. Civ. P. 12(f).


                                       5
Case 2:19-cv-13442-VAR-EAS ECF No. 84, PageID.1454 Filed 03/31/21 Page 6 of 7




      Rule 12(f) states that “a court may strike from a pleading … any

redundant, immaterial, impertinent, or scandalous matter.” Courts generally

disfavor motions to strike and infrequently grant them. A “motion to strike

should be granted only when the pleading to be [stricken] has no possible

relation to the controversy.” Brown & Williamson Tobacco Corp. v. U.S., 201

F.2d 819, 822 (6th Cir. 1953). Defendants fail to meet this high burden.

            1. The Amended Complaint Satisfies Rule 8

      The notice pleading requirement of Fed. R. Civ. P. 8(a)(2) requires

Plaintiffs to put Defendants on notice of the nature of the specific claims

against them.

      Defendants say that Plaintiffs’ amended complaint makes general and

vague allegations against all Defendants. The Court reviewed the amended

complaint. Plaintiffs sufficiently satisfy Rule 8 by making clear statements as

to how they believe Defendants violate the Eighth and Fourteenth

Amendments and commit gross negligence. Plaintiffs set forth a sufficient

factual basis with respect to each individual Defendant.

            2. High Level Officials Argument

      Defendants argue that Plaintiffs’ complaint against certain high level

MDOC Employees under a respondeat superior theory of liability is not

                                      6
Case 2:19-cv-13442-VAR-EAS ECF No. 84, PageID.1455 Filed 03/31/21 Page 7 of 7




actionable under 42 U.S.C. § 1983. These Defendants are: Director

Washington; Deputy Director McKee; Assistant Deputy Director Bush;

Deputy Director Gulick; Physical Plant Division Administrator Vallad; and

Defendant Moore.

          The Court reviewed the amended complaint. Plaintiffs allege personal

knowledge of each of these Defendants and their failure to act or take

corrective measures to prevent the spread of mold at WHV that contributed

to Plaintiffs’ injuries.

   III.     CONCLUSION

          The Court GRANTS Plaintiffs’ Motion for Leave and DENIES

Defendants’ Motion to Strike.

          ORDERED.

                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

Dated: March 31, 2021




                                        7
